                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                       JACKSONVILLE DIVISION


JAMES D. SMITH,

      Plaintiff,

v.                                            Case No. 3:19-cv-599-J-32MCR

ECONO LODGE KISSIMEE FL
OWNERS, Patel, ECONO LODGE
HUNTSVILLE ALABAMA
OWNERS, Patel, ECONO LODGE
FAYETTVILLE ARKANSAS
OWNERS, Patel, CHOICE
HOTELS, Patel, and PRESIDENT
DONALD TRUMP,

      Defendants.




                                   ORDER

      This case is before the Court on the United States Magistrate Judge’s

Report and Recommendation (Doc. 5) recommending that the Court dismiss this

case without prejudice based on pro se Plaintiff James Smith’s failure to

respond to the Court’s Order to Show Cause (Doc. 4) and failure to pay the filing

fee. Plaintiff has not filed an objection to the Report and Recommendation, and

the time in which to do so has passed.1 See 28 U.S.C. § 636(b)(1); Fed. R. Civ.


      1The Clerk has mailed Plaintiff copies of the Court’s Orders and the
Report and Recommendation, but all mailings were returned as undeliverable
P. 72(b); M.D. Fla. R. 6.02(a). Upon de novo review and for the reasons stated

in the Report and Recommendation (Doc. 5), it is hereby

        ORDERED:

        1.   The Report and Recommendation of the Magistrate Judge (Doc. 5)

is ADOPTED as the opinion of the Court.

        2.   This case is DISMISSED without prejudice pursuant to Local

Rule 3.10(a), United States District Court, Middle District of Florida.

        3.   The Clerk shall close the file.

        DONE AND ORDERED in Jacksonville, Florida the 7th day of August,

2019.




                                                 TIMOTHY J. CORRIGAN
                                                 United States District Judge

sej
Copies to:

Honorable Monte C. Richardson
United States Magistrate Judge

Counsel of record




because Plaintiff was released or bonded out of Orange County Corrections.
Plaintiff has not provided the Court with a forwarding address, so the Clerk did
not attempt to resend the documents to Plaintiff.


                                         2
